Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species XEN cells in the reply filed on 12/30/2021 is acknowledged.  The traversal is on the ground(s) that the technical feature shared among the claims is either a XEN or EF cell from epiblast tissue of a zygote and this is not taught by Singhal.  This is not found persuasive because Applicant amended claim 1 after the lack of unity to include that the embryonic fibroblast is from an epiblast. The claims, as amended, still lack unity because the XEN cell is not a contribution over the art as supported by Kunath (2005, Development 132, 1649-1661; see below).
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10,14,16,23,28,33-34 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 47-49 are withdrawn because they are drawn to a nonelected species Applicant timely traversed the restriction (election) requirement in the reply filed on 12/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is drawn to an isolated extraembryonic endodermal (XEN) cells and/or an isolated embryonic fibroblast (EF) cell from an epiblast. The phrase, “embryonic fibroblast (EF) cell from an epiblast” is unclear if the EF is isolated from an epiblast or derived from an epiblast. It appears from the specification that blastocysts flatten and cells sort out with epiblast cells being one of the cell types. Over time, the epiblast cells become more fibroblastic in nature. Thus, it would appear the EF cells develop from epiblast cells. However, “isolated…from an epiblast” infers that the cells are pull out of an epiblast structure that is multicellular (like a blastocyst). It is also not clear if “from an epiblast” is intended to also modify the phrase “isolated extraembryonic endodermal (XEN) cell.  
	Similarly, claim 3 is unclear in recitation of “the isolated EF cell is from an in vitro zygote”. It is not clear if it is isolated from or derived from or differentiated from. These are small nuances. However, “isolated from” does differ from “derived from”. Claim 3 is also unclear in recitation of “in vitro zygote cultured from about 4 days to about 6 days. This phrase is interpreted that the zygote is culture for 4-6 days in vitro. However, it is not clear what happens from 0-4 days. It would appear, perhaps, the claim is intended to limit the amount of time the cells have been culture to a duration of 4-6 days. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1) Claim(s) 1,3 and 8 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by US2010/0323442 (Baetge; IDS).
At paragraph 271, Baetge teaches “multipotent extraembryonic endoderm cells” (see line 4), which meets the limitations of an isolated extraembryonic endodermal (XEN) cell. . 
	With regard to claim 3, para 175 teaches that cells are derived from preimplantation embryos which can take place from 5-14 days post-fertilization, and generally takes place at 7-8 days post-fertilization. Thus, preimplantation stage would be considered 4-6 days post-fertilization. Paragraph 307 teaches use of day 5 embryos. At para 282, it is stated, “….extraembryonic endodermal cells can be enriched, isolated and/or purified,” which would result in a composition substantially free of other cell types as recited in claim 8.

2) Claim(s) 1,3-6,8, 12-13 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by US2008/0182328 (Snyder; IDS).
Snyder discloses an extraembryonic endoderm-like cell line, referred to as PE cells (extraembryonic primitive endoderm; para 129), that are a subpopulation of pluripotent stem cells derived from the ICM of blastocysts (see para 0008). Differentiating cells within the 

3) Claim(s) 1,3,5,6,8, 12-13 and 41 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kunath (2005, Development 132, 1649-1661).
Kunath derived multiple XEN cell lines, meeting the limitations of claims 1 and 12 (See page 1660, col. 1, para 3). In one case, E3.5 blastocysts (about 4 days, claim 3), hemizygous for the ROSA26 βgeo transgene (comprises a genetic modification; claim 6), were subjected to immunosurgery to isolate their inner cell masses. The XEN lines obtained in this method were designated IM5A1, IM8A1, IM8A2 and IM9C4. The ICMs were cultured to form outgrowth that 8). 
In a second method, blastocysts were plated directly and blastocyst outgrowths were not disaggregated, Xen cells were obtained and passaged. These lines were designated XEN1-2, XEN1-3 and XEN1-4.
In a third method, a different genetic modification was present as Tgn (XGFP) 4 Nagy  129Hprtbm1Pgk1a blastocysts were using, generating lines GHP7/3. GHP7/7 and GHP7/9, meeting the limitations of claim 13.
GATA4, Sox17 and FoxA2 were expressed in the XEN cells (see Figure 3), meting the limitations of claim 5). 
Cells were routinely fed every 2 days and passaged at 1:10 to 1:20 every 4 days. Six XEN lines were passaged at least 12 times without senescence (para bridging pages 1651-1652), meeting the limitations of claim 41. 

4) Claim(s) 1,3-5,8, 12-13 and 41 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yang (2011, Biology of Reproduction, 85:946-953).
Yang derived primitive endoderm (PE; extraembryonic endoderm; XEN) from day 8 (about day 6) bovine (claim 4) blastocysts. The blastocysts were cultured until PE outgrowths formed (see page 947, col. 1, paragraphs 3-4), meeting the limitations of claims 1 and 3. With regard to claim 5, the bovine PE cells expressed GATA4 and GATA6 and did not express NANOG. Because the cells were obtained from outgrowths of a blastocyst, they are substantially free of cells from a fetus of an animal, meeting the limitations of claim 8. Multiple lines were established, constituting a library as recited in claim 12. Page 951 teaches serial passage of the cells, which meets the limitations of claim 41.
41. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner




/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632